Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 05/29/2020. Claims 1-20 are pending. 

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/23/2021 and 09/22/2020 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.



Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110161110 A1 to Mault (hereinafter Mault ) in view of US 20150339446 A1 to Sperling et al.,(hereinafter Sperling).

Claim 1. A computer-implemented method, comprising: 
receiving, at a user device, a request to view a user interface configured to present health record data stored on the user device and associated with a user profile corresponding to the user device; (Mault: See Fig. 2A, #210, receiving a request for a health program from a network access device over a communication network. )
accessing a personal health ontology stored on the user device (Mault: See para[0432]-[0434] for user/patient has ability to download and have features enabled on his mobile phone) that represents associations between health record codes of the health record data and concept nodes of a curated health sub-ontology stored on the user device, the personal health ontology specific to the user profile; and (Mault: See para[0065]-[0066], Fig. 2A, #220, accessing health record of a patient, and providing remote monitoring of the health of individuals, and monitoring patient’s compliance in performing health related tasks (e.g., taking of their medication). See Fig. 1A for different health categories associated with a health record of a patient, such as diabetes, heart failure, etc.)

Mault does not explicitly disclose that a user can interface or interact or cause presentation of user interface, on mobile phone, as understood in:  
causing presentation of the user interface at the user device based at least in part on information from the personal health ontology. 
However, in a similar art, Sperling, in Fig. 1 and para[0019] teaches a medical subscriber’s dashboard , associated with his/her health plan, being part of his/her mobile device application , that allows user to interface with this dashboard,  including his/her medical records. (Sperling: See Fig. 1 and para[0019])

  	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, a medical subscriber dashboard, as taught by Sperling, with the teachings of Mault, in order to benefit from a subscriber’s medical dashboard being part of a mobile program of subscriber’s mobile device, that allows presentation of user’s personal health information on mobile device. (Sperling: See Fig. 1 and para[0019])

Claim 2. The computer-implemented method of claim 1, further comprising: determining individual health record categories for the health record codes based at least in part on the health record data; and storing associations between the health record categories and the health record codes in the personal health ontology.
Claim 3. The computer-implemented method of claim 2, wherein the user interface comprises a plurality of category user interface elements that represent a plurality of health record categories of the health record categories.
Claim 4. The computer-implemented method of claim 3, further comprising using the personal health ontology to group items of the health record data with respect to the plurality of category user interface elements.
Claim 5. The computer-implemented method of claim 3, further comprising: receiving a selection of a category user interface element of the plurality of category user interface elements; determining a set of items from the health record data based at least in part on a health record category associated with the category user interface element and the personal health ontology; and causing presentation of a category user interface that represents the set of items. (Mault: See Fig. 4 and Fig. 7 as how a specific diabetes program can be chosen among many other medical categories and subcategories , all of which is displayed ( e.g., displayed on user’s mobile device that can be seen by remote login process))
Claim 6. The computer-implemented method of claim 5, wherein the category user interface represents the set of items in at least one of a time-sorted list comprising the set of items or an alphabetized list comprising the set of items. (Mault: See Fig. 4 for alphabetical order and list of different categories associated with different user interfaces organized using specific dates)
Claim 7. The computer-implemented method of claim 5, wherein the health record category is a medication category and the set of items comprises a set of medications from the health record data. (Mault: See Fig. 4 and Fig. 7 as how a specific diabetes program can be chosen among many other medical categories and subcategories , all of which is displayed ( e.g., displayed on user’s mobile device that can be seen by remote login process))

Claim 8. The computer-implemented method of claim 7, wherein the set of medications comprises medications identified from different instances of a personal electronic health record and prescribed by different providers at different times. (Mault: See Fig. 4 and Fig. 7 as how a specific diabetes program can be chosen among many other medical categories and subcategories , all of which is displayed ( e.g., displayed on user’s mobile device that can be seen by remote login process).  See “Medication” tab being chosen to show medication prescribed)

Claim 9. The computer-implemented method of claim 7, further comprising grouping the set of medications based at least in part on an active ingredient of each of medication of the set of medications.  (Mault: See Fig. 6, for medication category, could be Diabetes, or Hypertension, etc)
Claim 10. The computer-implemented method of claim 5, wherein the health record category is a lab category and the set of items comprises a set of lab results from the health record data. (Mault: See para[0018] for health record is categorized into different types such as blood type, lab results, etc., that is recorded and maintained.  See Fig. 7 as how using a date, such information can be displayed.)

Claim 11. The computer-implemented method of claim 10, wherein the set of lab results comprises observations identified from different instances of a personal electronic health record providers at different times. (Mault: See para[0018] for health record is categorized into different types such as blood type, lab results, etc., that is recorded and maintained.  See Fig. 7 as how using a date, such information can be displayed.)
Claim 12. The computer-implemented method of claim 10, further comprising grouping the set of lab results based at least in part on at least one of a component of a respective lab result or a specimen of the respective lab result. (Mault: See Fig. 20 #2030, for a variety of health records of a patient that cab be created and stored. See Fig. 21, as how LAB and Blood Type is incorporated into HIV health record)
Claim 13. The computer-implemented method of claim 5, wherein the health record category is an immunization category and the set of items comprises a set of immunization records from the health record data.  (Mault: See para[0465] for a variety of programs that can be incorporated such as issues related to flu (a disease category), including vaccine eligibility, post vaccine monitoring etc.)
Claim 14. The computer-implemented method of claim 13, further comprising grouping the set of immunization records based at least in part on a disease pathogen of a respective immunization record. (Mault: See para[0465] for a variety of programs that can be incorporated such as issues related to flu (a disease category), including vaccine eligibility, post vaccine monitoring etc.)

Claim 15. The computer-implemented method of claim 5, wherein the health record category is a vitals category and the set of items comprises a set of vital records from the health record data, and wherein the method further comprises grouping the set of vital records based at least in part on two or more of blood pressure, body height, body length, body temperature, body mass index, heart rate, head circumference, oxygen saturation, respiratory rate, or weight.  (Mault: See Fig. 9 and for “Vital Signs” category, including a variety of inputs such as weight, blood pressure, glucose levels, etc.)
Claim 16. The computer-implemented method of claim 1, further comprising determining a recommendation for the user based on the personal health ontology, and wherein causing presentation of the user interface at the user device comprises updating the user interface to include the recommendation. (Mault: See Fig. 28 for input provided by patient via a patient session, is updated and recorded.  See para[0425] for a report is sent to member of health team, with information based on patient session information gathered. See Fig. 12, Level 4, suggesting patient contacting different doctors if patient is experiencing nausea, cramps, etc.) 
Claim 17. The computer-implemented method of claim 1, wherein the health record data comprises first health record data from a first health institution and second health record data from a second health institution. (Mault: See para[0018]-[0019] for health record data is created by an originator (i.e., different originators), and each originator’s data record is categorized into different data types.  See Fig. 2C for different health programs each contributing and originating a specific patient health record.  It is understood that a patient can have various health records from different health institutions )

Claim 18. The computer-implemented method of claim 17, wherein the first health record data comprises a first instance of a personal electronic health record of a user associated with the user profile, and the second health record data comprises a second instance of the personal electronic health record of the user. (Mault: See para[0018]-[0019] for health record data is created by an originator (i.e., different originators), and each originator’s data record is categorized into different data types.  See Fig. 2C for different health programs each contributing and originating a specific patient health record.  It is understood that a patient can have various health records (i.e., instances) from different health institutions )

Claim 19. A user device, comprising: a memory comprising computer-executable instructions; and one or more processors in communication with the memory and configured to access the memory and execute the computer-executable instructions to at least: 

receive a request to view a user interface configured to present health record data stored on the user device and associated with a user profile corresponding to the user device; (Mault: See Fig. 2A, #210, receiving a request for a health program from a network access device over a communication network. )
access a personal health ontology stored on the user device (Mault: See para[0432]-[0434] for user/patient has ability to download and have features enabled on his mobile phone) that represents associations between health record codes of the health record data and concept nodes of a curated health sub-ontology stored on the user device, the personal health ontology specific to the user profile; and (Mault: See para[0065]-[0066], Fig. 2A, #220, accessing health record of a patient, and providing remote monitoring of the health of individuals, and monitoring patient’s compliance in performing health related tasks (e.g., taking of their medication). See Fig. 1A for different health categories associated with a health record of a patient, such as diabetes, heart failure, etc.)
Mault does not explicitly disclose that a user can interface or interact or cause presentation of user interface, on mobile phone, as understood in:  
cause presentation of the user interface at the user device based at least in part on information from the personal health ontology. 
However, in a similar art, Sperling, in Fig. 1 and para[0019] teaches a subsbriber’s dashboard , associated with his/her health plan, being part of his/her mobile device application , that allows user to interface with this dashboard, including his/her medical records. (Sperling: See Fig. 1 and para[0019])

  	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, a medical subscriber dashboard, as taught by Sperling, with the teachings of Mault, in order to benefit from a subscriber’s medical dashboard being part of a mobile program of subscriber’s mobile device, that allows presentation of user’s personal health information on mobile device. (Sperling: See Fig. 1 and para[0019])


Claim 20. One or more computer-readable storage devices comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

receiving, at a user device, a request to view a user interface configured to present health record data stored on the user device and associated with a user profile corresponding to the user device; (Mault: See Fig. 2A, #210, receiving a request for a health program from a network access device over a communication network. )

accessing a personal health ontology stored on the user device (Mault: See para[0432]-[0434] for user/patient has ability to download and have features enabled on his mobile phone)that represents associations between health record codes of the health record data and concept nodes of a curated health sub-ontology stored on the user device, the personal health ontology specific to the user profile; and (Mault: See para[0065]-[0066], Fig. 2A, #220, accessing health record of a patient, and providing remote monitoring of the health of individuals, and monitoring patient’s compliance in performing health related tasks (e.g., taking of their medication). See Fig. 1A for different health categories associated with a health record of a patient, such as diabetes, heart failure, etc.)
Mault does not explicitly disclose that a user can interface or interact or cause presentation of user interface, on mobile phone, as understood in:  
causing presentation of the user interface at the user device based at least in part on information from the personal health ontology. 
However, in a similar art, Sperling, in Fig. 1 and para[0019] teaches a subsbriber’s dashboard , associated with his/her health plan, being part of his/her mobile device application , that allows user to interface with this dashboard, including his/her medical records. (Sperling: See Fig. 1 and para[0019])

  	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included, a medical subscriber dashboard, as taught by Sperling, with the teachings of Mault, in order to benefit from a subscriber’s medical dashboard being part of a mobile program of subscriber’s mobile device, that allows presentation of user’s personal health information on mobile device. (Sperling: See Fig. 1 and para[0019])



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477